ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_05_FR.txt. 104

OPINION INDIVIDUELLE DE M. VALTICOS

1. Tout en souscrivant dans l’ensemble à l'arrêt ci-dessus, je désire
préciser ma position, notamment au sujet de certains points qui ont mon
plein accord, mais aussi de sérieuses réserves que je tiens à formuler en ce
qui concerne une partie du raisonnement et des conclusions finales.

LES INTÉRÊTS DES ETATS TIERS

2. En ce qui concerne, tout d’abord, la tâche de la Cour, je peux com-
prendre la position de celle-ci sur la question des Etats tiers compte tenu
spécialement de ce que la Cour avait indiqué dans la décision du 21 mars
1984 par laquelle elle avait rejeté la requête de l’Italie à fin d'intervention.
Ce faisant, il convient de souligner, d’une part, les circonstances particu-
lières d’une telle décision et, d’autre part, le fait que, dans le présent arrêt,
la Cour a bien précisé que la décision « restreinte » à laquelle elle a abouti
pour tenir compte des intérêts de l'Italie ne signifie pas

« que les prétentions formulées par l’une ou l’autre des Parties sur des
étendues de plateau continental extérieures à la zone soient tenues
pour injustifiées » (par. 21).

Ce sont des questions que Malte et la Libye pourront donc examiner avec
Pltalie en vue d’aboutir à une délimitation de leurs zones respectives
éventuelles au-delà de la zone « restreinte » sur laquelle porte la présente
décision.

RÔLE DES ÉLÉMENTS GÉOLOGIQUES ET GÉOMORPHOLOGIQUES

3. S’agissant du fond du problème, je tiens à souligner mon plein accord
avec le point de vue de la Cour d’après lequel :

« du moment que l’évolution du droit permet à un Etat de prétendre
que le plateau continental relevant de lui s'étend jusqu’à 200 milles de
ses côtes, quelles que soient les caractéristiques géologiques du sol et
du sous-sol correspondants, il n’existe aucune raison de faire jouer un
rôle aux facteurs géologiques ou géophysiques jusqu’à cette distance,
que ce soit au stade de la vérification du titre juridique des Etats
intéressés ou à celui de la délimitation de leurs prétentions »
(par. 39).

95
105 PLATEAU CONTINENTAL (OP. IND. VALTICOS)

Cette conclusion est particulièrement importante et marque l’aboutisse-
ment, sur ce point, de l’évolution du droit de la mer au cours de la période la
plus récente. Il serait inutile de reprendre ici l'argumentation invoquée à
cet effet. Il suffira de rappeler le critère consacré par l’article 76, para-
graphe 1, dernière phrase, de la convention de 1982 sur le droit de la mer
qui, comme l’indique la Cour (par. 27), « revêt une importance majeure ».
Le déclin des caractéristiques physiques du plateau continental qu’en-
traîne la règle précitée des 200 milles et l’importance accrue accordée
aux éléments géométriques (distance ou adjacence à la mer) ont modifié
dans ce sens la notion de « prolongement naturel », tant, du moins,
qu’on se trouve dans les limites des 200 milles de chaque côte. La Cour
et les juridictions arbitrales s'étaient du reste déjà éloignées des critères
géologiques et géomorphologiques, alors que la pratique des Etats
(à une exception près, celle, fréquemment citée, du détroit de Timor) a
constamment été de ne pas tenir compte des accidents physiques du
terrain sous-marin dans la conclusion des accords bilatéraux de délimita-
tion.

D'ailleurs, puisque la délimitation doit se faire selon des principes
équitables, y aurait-il critère moins équitable que celui qui ferait dépendre
les relations entre Etats et parfois leur prospérité des hasards de la con-
figuration du fond des mers et de l’importance, parfois contestée, des
fosses ou autres accidents formés il y a plusieurs millions d'années à
quelques centaines ou milliers de mètres de profondeur ? Si les frontières
naturelles répondent parfois à d'importantes raisons sur terre, où elles ont
pu marquer, façonner et circonscrire la vie des nations, ont-elles vraiment
une signification au fond des mers où elles peuvent entraîner incertitude,
injustice et contestations ? Ce sont 1a, avec le souci d’égalité des Etats
côtiers, autant de raisons à l’appui des règles actuelles excluant les critères
géophysiques des opérations de délimitation à effectuer dans les limites des
200 milles.

4, La Cour a donc eu parfaitement raison de considérer (par. 39) que la
«zone d’effondrement » ne constitue pas une discontinuité fondamentale
interrompant, comme une sorte de frontière naturelle, l’extension du pla-
teau continental maltais vers le sud. Elle était d’autant plus justifiée à
rejeter l'argumentation libyenne de la zone dite d’effondrement qu’en plus
de son défaut de bien-fondé en droit il n’a pas non plus pu être établi de
manière convaincante qu’une discontinuité fondamentale de cette nature
existait en fait, les témoignages scientifiques contradictoires qu’elle a
entendus ayant, pour dire le moins, laissé subsister un doute sérieux à cet
égard (voir arrêt, par. 41).

5. Je suis ainsi amené à deux points fondamentaux au sujet desquels je
ne peux partager qu’en partie la position de la Cour. Le premier concerne le

96
106 PLATEAU CONTINENTAL (OP. IND. VALTICOS)

critère de la ligne médiane, auquel la Cour a jugé bon d’apporter une
« correction » sensible. Le second a trait au facteur de la « proportionna-
lité ». Je souhaite aussi présenter quelques brèves remarques au sujet de
certaines « circonstances pertinentes » et clarifier ma position en ce qui
concerne l’aire de délimitation.

LE CRITÈRE DE LA « LIGNE MÉDIANE »

6. Sil est bien entendu que la délimitation des zones de plateau conti-
nental doit être opérée conformément à des principes équitables et de
manière à aboutir à un résultat équitable, compte tenu des circonstances
pertinentes, j’appuie pleinement la première partie du raisonnement de la
Cour qui, pour aboutir à un critère plus précis, a estimé que, dans ce cas
d’espèce, où elle est saisie pour la première fois d’une délimitation exclu-
sivement entre côtes se faisant face, sans aucun élément d’adjacence entre
elles ni de complexité, le tracé d’une ligne médiane entre ces côtes, à titre
d’élément provisoire, correspond à « la démarche la plus judicieuse en vue
de parvenir, finalement, à un résultat équitable » (par. 62). La Cour a fort
justement noté que « l'équité de la méthode de l’équidistance était parti-
culièrement prononcée » dans les cas d’Etats dont les côtes se font face
(ibid).

7. Il est d’autant plus intéressant de relever cette appréciation que
Péquidistance avait parfois paru, ces dernières années, la « mal-aimée » des
méthodes de délimitation. On se plaisait à en signaler les vertus, mais on en
différait le choix à des circonstances plus propices. Or, dans le cas présent,
de nombreuses raisons me paraissent militer pour le choix de la ligne
médiane comme ligne de délimitation, non seulement à titre provisoire,
comme l’a décidé la Cour, mais aussi à titre définitif. En voici un très rapide
aperçu.

8. La première de ces raisons est, comme l’a du reste relevé la Cour, la
situation géographique des côtes de Malte et de la Libye qui se font vraiment
face de la manière la plus nette, et sans problème ni complication, alors
que, dans de précédentes affaires (Plateau continental (Tunisie/Jamahiriya
arabe libyenne), Délimitation du plateau continental dans la région du golfe
du Maine, notamment), les côtes adjacentes tendaient parfois a se faire face
ou même se faisaient vraiment face, mais sur une certaine distance seule-
ment, ce qui rendait le problème plus complexe et moins comparable, et ce
qui avait amené la Cour (et le tribunal arbitral dans l’arbitrage franco-
britannique) à ne pas adopter la solution de l’équidistance.

9. Une deuxième raison qui milite en faveur du choix de la ligne
médiane découle des nouvelles tendances en matière de titre au plateau
continental. Comme on Pa dit plus haut, la convention de 1982 sur le droit
de la mer a établi le principe selon lequel tout Etat a droit, sans autre
condition, et quelle que soit la configuration des fonds marins, à un plateau
continental de 200 milles marins. Si l’adjacence ou distance devient le

97
107 PLATEAU CONTINENTAL (OP. IND. VALTICOS)

critère unique du titre au plateau continental jusqu’à 200 milles marins et
l'expression de l’emprise de la souveraineté de la terre sur la mer, la mé-
thode de la ligne médiane prend une importance accrue comme méthode
de délimitation entre côtes se faisant face. En effet, chaque littoral projette
vers l’autre une zone dont la vocation est d’atteindre les 200 milles et, si ces
zones se rencontrent auparavant, la méthode la plus équitable et la plus
conforme au principe d'égalité entre Etats devrait logiquement consister à
délimiter ces zones au milieu de la distance qui les sépare, à moins de
conditions particulières. La Cour, il est vrai, ne suit pas ce raisonnement de
manière automatique et ne considère pas que la méthode de léquidistance
doive forcément être utilisée, même comme étape préliminaire et provisoire
du tracé d’une ligne de délimitation (voir arrêt, par. 42-43). Toutefois, si le
critère de la « distance » ne signifie pas que léquidistance soit la seule
méthode de délimitation appropriée dans le cas de côtes se faisant face,
cette méthode acquiert une pertinence accrue lorsqu'elle ne se heurte pas à
des circonstances spéciales.

10. En troisième lieu, le choix de la ligne médiane est corroboré par la
pratique de la grande majorité des Etats. Malgré les contestations entre les
Parties sur ce point, les exposés détaillés et les éléments présentés par
celles-ci ont fait ressortir clairement que les nombreux cas de délimitations
conclues par voie d’accord entre Etats présentent certes quelques varia-
tions dues aux particularités de certains cas d’espéce, mais que la très
grande majorité des délimitations intervenues au sujet de côtes se faisant
face (qu’il s'agisse d’îles ou de continents, et même de côtes de longueurs
différentes aussi bien que de côtes plus ou moins proches ou lointaines)
s'inspire sans conteste de la ligne médiane, même si cela n’est pas indiqué
expressément dans le texte de l’accord considéré. Parfois, la ligne fait
l’objet d’adaptations ou de rectifications partielles dues aux circonstances
pertinentes, mais généralement les modifications à la ligne médiane sont
rares et mineures. Cela avait été relevé par le tribunal arbitral de 1977
(par. 85) et dans des données chiffrées contenues dans un document de
1979 cité dans un ouvrage récent !. S'agissant, du reste, de Malte elle-
même, il est à noter que la ligne de délimitation tracée au nord de l’île, entre
Malte et la Sicile, est une ligne médiane et l’on ne voit guère pourquoi celle
au sud de l’île, entre Malte et la Libye, ne le serait pas également. (La
longueur de la côte de la Sicile n’a nullement été prise en considération
pour introduire un élément de « proportionnalité » comme la Libye le
voudrait pour sa propre côte.)

11. Sur cet argument tiré de la pratique des Etats, la Cour a formulé une
conception nuancée (voir arrêt, par. 44). Certes, dit-elle, elle

« n'éprouve quant à elle aucun doute au sujet de l'importance de la
pratique étatique, mais elle est d’avis que … cette pratique ne suffit pas

1 V.L. Caflisch, « Les zones maritimes sous juridiction nationale, leurs limites et leur
délimitation », dans Le nouveau droit international de la mer, sous la direction de
Bardonnet et Virally, Paris, Pedone, 1983, p. 60, n. 67.

98
108 PLATEAU CONTINENTAL (OP. IND. VALTICOS)

à prouver l’existence d’une règle prescrivant le recours à l’équidistance
ou à toute autre méthode tenue pour obligatoire ».

Comme elle, nous pensons que les Etats qui ont conclu les accords bila-
téraux auxquels on s’est référé n’avaient pas le sentiment de suivre une
règle de droit obligatoire et n'étaient pas inspirés par une opinio juris. A
tout le moins concluaient-ils de tels accords en tenant compte des données
juridiques et en pensant que la méthode de la ligne médiane était la plus
répandue et la plus commode et qu’elle répondait, si l’on peut dire, à une
opinio aequitatis. I] serait de toute manière fort fâcheux que, sur ce point,
une sorte de divorce s’établisse entre la pratique conventionnelle des Etats,
à laquelle se réfère l’article 38 du Statut de la Cour, et la jurisprudence de
celle-ci, sur un point d’une telle importance.

12. Du reste, depuis son arrêt de 1969 concernant le Plateau continental
de la mer du Nord, la Cour elle-même s’est souvent référée aux avantages
que présente l’équidistance et, comme on l’a dit plus haut, elle n’avait
jusqu'ici pas estimé approprié d'utiliser cette méthode du fait que les cas
d'espèce dont elle avait eu à connaître concernaient tous, du moins en
partie, des côtes adjacentes. Le cas présent offrait des conditions idéales
pour le recours à cette méthode et c’est réduire son application de manière
considérable que de l’écarter une fois encore, même partiellement.

13. Enfin, il nous apparaît que la mission même de la Cour est une
considération d'ordre plus général qu’on ne saurait passer sous silence. Si
l’on nous permet cette observation de principe, il faudrait tenir compte du
fait que la mission de la Cour est de résoudre les différends en apportant
des solutions de droit et, ce faisant, de préciser et de concrétiser la règle de
droit international. Dans le présent domaine, où la règle de droit (solution
équitable) est une directive rédigée en termes délibérément généraux, c’est
en en précisant progressivement les contours, à travers la solution de
questions particulières, que la Cour pourra lentement dégager des prin-
cipes objectifs de nature à guider les Etats qui connaissent des problèmes
analogues (et qui sont en grand nombre, dit-on). Ce faisant, elle pourra
aussi contribuer à la clarté, à la certitude, à la prévisibilité et à la stabilité du
droit, si essentielles en droit international. Du reste la Cour a elle-même,
dans le présent arrêt (par. 45), souligné que l’application de la justice, dont
l'équité est une émanation :

« doit être marquée par la cohérence et une certaine prévisibilité ; bien
qu’elle s'attache plus particulièrement aux circonstances d’une affaire
donnée, [la Cour] envisage aussi, au-delà de cette affaire, des principes
d’une application plus générale ».

Cette affirmation nous semble fondamentale pour toute juridiction, et
notamment la juridiction internationale dont le rôle est particulièrement
important pour le développement des règles de droit. Dans le cas présent,
où se rencontre une situation classique et normale de côtes se faisant face,
dénuée de toute complexité, une solution fondée sur la ligne médiane pure
et simple aurait présenté un intérêt plus général. °

99
109 PLATEAU CONTINENTAL (OP. IND. VALTICOS)
LA CORRECTION APPORTÉE À LA LIGNE MÉDIANE

14. Après avoir établi une ligne médiane provisoire, la Cour a estimé
que d’autres considérations devaient l’amener à ajuster cette ligne. A cet
égard, elle a examiné un certain nombre de facteurs et notamment de
« circonstances pertinentes » et retenu comme telle la différence de lon-
gueur entre les côtes. C’est une question que nous allons examiner main-
tenant de plus près après nous être référé au facteur de la « proportion-
nalité ».

LE FACTEUR DE LA « PROPORTIONNALITE } ET LES CIRCONSTANCES
DE LA « LONGUEUR DES CÔTES »

15. Il est incontestable que les côtes maltaises sont beaucoup moins
longues que les côtes de Libye qui leur sont opposées. Faut-il en tenir
compte du point de vue de la délimitation ? Dans l’affirmative, à quel
stade, à quel titre et dans quelles proportions ? Telles sont les questions qui
ont été posées à la Cour et qui ont pesé sur les discussions. Ce fut certai-
nement le point crucial du débat.

16. La position à cet égard la plus extrême a été celle soutenue par la
Libye. Celle-ci a soulevé l’objection de la « proportionnalité » dans le sens
que la proportion des zones du plateau continental attribuées respective-
ment à la Libye et à Malte devraient être analogues à la proportionnalité
entre la longueur des côtes et l'importance de la masse terrestre, d’une part,
de la Libye et, d’autre part, de Malte. Par ailleurs, le raisonnement de la
Libye revenait à faire de la proportionnalité un principe essentiel et pri-
maire de délimitation, contrairement à la jurisprudence établie dans ce
domaine.

17. Sur ce point, je partage pleinement la position de la Cour en ce
qu’elle a rejeté l’essentiel d’une telle argumentation. La question de la
masse terrestre derrière la côte ne nous retiendra pas ici, car elle a été
rejetée par la Cour en termes nets qui se passent de commentaires (par. 49).
Pour ce qui est du critère de la longueur des côtes, je partage également le
point de vue de la Cour qui a rappelé que la « proportionnalité » n’a jamais
été mentionnée parmi « les principes et les règles du droit international
applicables à la délimitation », mais constitue simplement un « facteur »
éventuellement pertinent parmi d’autres (par. 57). La Cour n’a donc pas
retenu la proposition libyenne « si neuve et si radicale » qui, en retenant
« le rapport entre ces longueurs comme déterminant en lui-même la pro-
jection en mer et la superficie du plateau continental qui relève de chaque
Partie », allait bien «au-delà d’un recours à la proportionnalité pour
vérifier l’équité du résultat et corriger une différence de traitement injus-
tifiée imputable à une certaine méthode » et constituerait « à la fois le
principe du titre sur le plateau continental et la méthode permettant de
mettre ce principe en œuvre » (par. 58).

18. Il me semble inutile, ici, de rappeler les précédents qui justifient
pleinement la position de la Cour. Elle a cité le cas classique de l’arrét du

100
110 PLATEAU CONTINENTAL (OP. IND. VALTICOS)

Plateau continental de la mer du Nord de 1969, de même que la sentence du
tribunal franco-britannique de 1977. L’arrêt du Plateau continental (Tu-
nisie/ Jamahiriya arabe libyenne) (C.I.J. Recueil 1982, p. 93, par. 133 B5)a
également considéré la proportionnalité, non comme un problème de dé-
finition du plateau, mais «en tant qu’aspect de l'équité » (ibid, par. 103-
104). Plus récemment, la Chambre de la Cour a, en 1984, dans l’affaire de
la Délimitation de la frontiére maritime dans la région du golfe du Maine,
mentionné ce facteur comme un critère complémentaire destiné simple-
ment à vérifier si une délimitation provisoirement établie ou faisant appel à
d’autres critères apparaît ou non comme satisfaisante par rapport à cer-
taines caractéristiques géographiques du cas concret et s’il est ou non
raisonnable d’apporter des corrections en conséquence (C.1J. Recueil
1984, p. 323, par. 185).

19. Ici, cependant, un point essentiel doit être souligné. C’est que la
grande différence entre la présente affaire et les divers cas où la Cour — et
le tribunal arbitral franco-britannique — s'était auparavant référée au
facteur de la proportionnalité (dans le cadre limité qui vient d’être rappelé)
est qu’alors il s'agissait de côtes d’Etats limitrophes et de configurations
comportant des risques d’empiétement et d’amputation. Or la Cour elle-
même avait signalé qu’en matière de délimitation la situation des côtes se
faisant face est foncièrement différente de celle d'Etats limitrophes, la
ligne de l’équidistance étant bien plus appropriée, généralement, dans le
premier cas que dans le second (voir par exemple affaires du Plateau
continental de la mer du Nord, C.I.J. Recueil 1969, p. 36, par. 57, etc.). Ce
que vise la proportionnalité c’est, s'agissant de côtes adjacentes, d’éviter les
solutions qui, dans certains cas, peuvent, du fait de la configuration par-
ticulière des côtes considérées, paraître contraires à l'équité. En l’espèce, il
n’y a, à mon sens, ni côtes adjacentes ni configuration anormale et la
proportionnalité ne devrait pas avoir de rôle à jouer.

20. Dans le cas présent, cependant, la Cour a estimé que la ligne
médiane devrait être corrigée en raison d’un certain nombre de circons-
tances pertinentes, dont, essentiellement, la différence de longueur des
côtes des deux Parties. Ce qui précède explique les réserves que je me vois
obligé de formuler à cet égard. En faisant en effet jouer le facteur de la
longueur des côtes là où, à mon sens, ce facteur n’a pas place, on introduit
dans l'opération de délimitation un élément subjectif (pourquoi adopter tel
facteur de « correction » — ici tant de minutes — plutôt que tel autre ?), qui
est sans doute inévitable en matière d’équité, mais qui devrait être aussi
restreint que possible. On introduit aussi, de la sorte, un élément d’inégalité
et de diversité, puisque cette formule tend pratiquement à situer la ligne de
délimitation plus près de la côte la moins longue et qu’elle exclut tout
espoir d'obtenir un minimum d’harmonie et de comparabilité dans Yéta-
blissement des diverses lignes de délimitation dans les mers. Certes, l’in-
convénient est limité du fait que le test de la longueur respective des côtes
ne constitue pas la méthode même de délimitation. Néanmoins, une cor-
rection substantielle peut s’ensuivre et une réserve me paraît donc néces-
saire, compte tenu notamment du fait que la différence de longueur des

101
111 PLATEAU CONTINENTAL (OP. IND. VALTICOS)

côtes est ici prise en considération tant comme circonstance pertinente que
comme test final de vérification du résultat.

21. Le calcul de la proportionnalité semble du reste d’autant plus dif-
ficile à effectuer avec tant soit peu d’exactitude dans le cas présent que la
décision de la Cour de réserver les prétentions italiennes réduit les zones du
plateau continental effectivement attribuées à l’espace situé entre le méri-
dien 13° 50’ et le méridien 15° 10’, ce qui devrait empêcher de tenir
pleinement compte, aux fins d’un tel calcul, du triangle approximatif qui a
pour sommet Malte et pour base la côte libyenne de Ras Ajdir à Ras
Zarrouk.

22. La correction que la Cour a apportée à la ligne médiane pour établir
la ligne définitive de délimitation est substantielle puisqu'elle est de 18’,
allant de 34° 12’ (ligne médiane) à 34° 30’. Deux raisons m'ont finalement
incité à ne pas me dissocier, à ce propos, de l’ensemble de cet arrêt : la
première est que la ligne de délimitation finalement choisie reste de quel-
ques minutes au sud de la ligne de délimitation qui aurait séparé l’Italie
(Sicile) de la Libye si Malte n’existait pas et qu’il est ainsi donné un certain
effet, bien qu’insuffisant à mon sens, à l’île de Malte. La seconde raison est
qu’il m’a paru important que la Cour puisse s’entendre sur une base qui m’a
semblé finalement plus acceptable que d’autres, bien qu’à la limite et
malgré des inconvénients que je ne peux que regretter.

LA DISTANCE ENTRE LES CÔTES

23. En se prononçant en faveur d’une correction de la ligne médiane, la
Cour a aussi retenu comme une circonstance pertinente supplémentaire la
distance entre les côtes des Parties. A partir du moment où elle choisissait
comme circonstance pertinente la longueur respective des côtes, l’élément
de la distance entre les côtes devenait une sorte de correctif nécessaire de
cette circonstance. Il est évident que les circonstances de la longueur
respective des côtes prend plus d'importance lorsque les côtes sont éloi-
gnées et tend à se réduire jusqu’à disparaître au fur et à mesure que celles-ci
se rapprochent. Pour citer un exemple, il va de soi que, si deux côtes ne sont
séparées que par un bras de mer de 24 milles, on ne saurait envisager
d’autre ligne de délimitation que la ligne médiane. Ce n’est qu’à partir du
moment où la distance entre les deux côtes devient plus importante que
l’on pourrait — sous réserve de mes objections de principe mentionnées
plus haut — envisager une correction de la ligne médiane. C’est cet élément
de distance plus ou moins grande entre les côtes qui peut expliquer que
Péquidistance pure et simple ait été utilisée entre le nord de Malte et la
Sicile (voir ci-dessus, par. 10). Ce point réduit dans une certaine mesure les
dimensions du problème, sans aller jusqu’à faire disparaître l’objection de
base mentionnée plus haut.

102
112 PLATEAU CONTINENTAL (OP. IND. VALTICOS)
LE ROLE DE CERTAINES AUTRES « CIRCONSTANCES PERTINENTES y

24. Parmi les « circonstances pertinentes » mentionnées au cours des
débats, il en est deux qui appellent de brefs commentaires : celles concer-
nant les facteurs économiques et la sécurité.

25. A propos des facteurs économiques, la Cour (arrêt, par. 50) n’a pas
estimé que la délimitation à opérer doive être influencée par la situa-
tion économique relative des deux Etats considérés. Elle a cependant ex-
primé l’avis que les ressources effectivement contenues dans le plateau
continental considéré, « pour autant que cela soit connu ou facile à dé-
terminer », pourraient constituer des circonstances pertinentes à prendre
en compte dans une délimitation, comme elle l’avait déclaré dans les
affaires du Plateau continental de la mer du Nord (C.IJ. Recueil 1969,
p. 54, par. 101 D 2). En effet, précise la Cour, ces ressources représentent
bien l’objectif essentiel que les Etats ont en vue en avançant des préten-
tions sur les fonds marins qui les recèlent. Un point de vue analogue en
ce qui concerne la présence de pétrole dans une zone à délimiter avait été
signalé par la Cour dans l’affaire du Plateau continental (Tunisie/Jamahi-
riya arabe libyenne) (C.I.J. Recueil 1982, p. 77, par. 107). De son côté, la
Chambre constituée pour examiner I’affaire de la Délimitation de la fron-
tière maritime dans la région du golfe du Maine s’était penchée avec atten-
tion sur les considérations économiques, notamment les ressources poten-
tielles du sous-sol, méme moins importantes que dans le cas présent
(C.LJ. Recueil 1984, p. 340, par. 232).

26. Toutefois, dans l'affaire qui nous occupe, la Cour a relevé que les
Parties n’ont fourni aucune indication sur les ressources que recèlent les
fonds marins. On peut néanmoins observer que la Libye dispose depuis de
nombreuses années de très importants revenus provenant du pétrole, alors
que Malte, dont le revenu est bien moindre (entre le tiers et la moitié par
habitant '), ne dispose pas de ressources provenant de fonds marins tout en
ayant octroyé diverses concessions non encore exploitées, notamment
pour des raisons tenant à l’actuel différend. Il est donc permis de penser
qu’une zone équitable du plateau, telle qu’aurait été celle qui aurait résulté
de la ligne médiane, aurait pu accroître, dans cette région pétrolifère où,
comme on vient de le rappeler, elle avait accordé des concessions, ses
chances de développer ses ressources économiques.

27. Une autre circonstance pertinente dont Maite a aussi demandé la
prise en considération est la sécurité. La question est liée au fait que Malte
constitue un Etat tout entier concentré dans les étroites limites de l’île où il
a son siège. Cet élément aurait pu jouer, observe la Cour (arrêt, par. 51), si
la ligne de délimitation était si proche des côtes de l’île que des questions de
sécurité seraient particulièrement entrées en ligne de compte. Le risque est

! Voir World Bank, World Tables, 3e éd., vol. I, The Johns Hopkins University Press,
Baltimore et Londres, 1983, p. 560, qui donne un produit national brut par habitant
(gross national product per capita), pour 1981, de 3603 dollars des Etats-Unis pour Malte
et 8454 pour la Libye.

103
113 PLATEAU CONTINENTAL (OP. IND, VALTICOS)

certes moindre avec la solution retenue par la Cour. Il aurait été encore plus
réduit si la ligne médiane pure et simple avait été retenue.

L’ AIRE DE DELIMITATION

28. Avant de conclure la présente opinion, quelques mots doivent
encore être dits au sujet de l'aire de délimitation. D’une manière générale, 1]
convient de tenir compte, dans toute délimitation, comme la Cour Pavait
signalé dans l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne), de tous les segments du littoral d’une partie dont le prolonge-
ment pourrait rencontrer celui du littoral de l’autre partie (C_I.J. Recueil
1982, p. 61, par. 75). A cet égard, la formule défendue par Malte et
consistant à prolonger les côtes de l’île dans toutes les directions où elles
peuvent rencontrer les prolongements de côtes de la Libye a pour elle la
logique et se trouve en conformité générale avec les tendances récentes du
droit international, notamment de la règle des 200 milles. Dans le cas
d'espèce, cependant, on ne saurait pousser cette conception à ses consé-
quences extrêmes car, indiscutable au milieu de l'océan où elle peut trouver
toute son extension, elle se heurte, dans un espace comme celui de la
Méditerranée, à un obstacle évident : les intérêts des Etats tiers. Dans la
présente opération de délimitation entre Malte et la Libye, on ne saurait
toutefois se borner uniquement à l’espace défini à l’ouest par une ligne
droite joignant Ras il-Wardija sur l’île de Gozo à Ras Ajdir, et, à l’est, par
une ligne droite joignant la pointe Delimara, sur l’île de Malte, à Ras
Zarrouk, non loin de l’intersection du méridien 15° 10’ (limite des préten-
tions de lItalie) avec la côte libyenne. Il faudrait tenir aussi compte d’un
espace situé à l’est de la ligne pointe Delimara-Ras Zarrouk et à l’ouest du
méridien 15° 10’ (et au nord de la ligne de délimitation). Cet espace, qui
prolonge la côte sud-est de Malte en direction de Benghazi, est situé dans
une région sur laquelle ne portent pas les prétentions de l'Italie et il serait
donc normal qu’il revienne aussi à la zone du plateau continental de Malte
sur la base de la délimitation de la Cour. Ceci sans exclure, naturellement,
la délimitation future avec l'Italie et la Libye en ce qui concerne les
étendues extérieures à la zone restreinte à laquelle la Cour a décidé de
limiter la portée du présent arrêt.

29. Etant ainsi pleinement d’accord avec les positions de la Cour sur un
certain nombre de points, alors que je dois à regret m’en dissocier à propos
d’autres, il m’a paru qu’en définitive, malgré l'importance de certains de
ceux-ci, notamment la question de la ligne médiane, je pouvais, pour les
raisons déjà indiquées, apporter ma voix à l'arrêt dans son ensemble.

(Signé) Nicolas VALTICOS.

104
